                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MATTHEW SCOTT MITCHELL,                           Case No. 15-cv-05122-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE MOTIONS TO DISMISS
                                                 v.
                                   9
                                                                                             Re: Dkt. Nos. 51, 53, 54
                                  10       KAMALA HARRIS, et al.,
                                                        Defendants.
                                  11

                                  12           Defendants in this case -- the United States Attorney General, California Attorney General,
Northern District of California
 United States District Court




                                  13   and Alameda County Sheriff -- have separately moved to dismiss plaintiff Matthew Scott

                                  14   Mitchell’s first amended complaint. Dkt. Nos. 51, 53, 54. Plaintiff’s amended complaint asserts

                                  15   four claims. He alleges against the United States Attorney General that 18 U.S.C. § 922(g)(8) is

                                  16   (1) unconstitutional as applied to plaintiff and (2) unconstitutionally overbroad; and against the

                                  17   California Attorney General and Alameda Sheriff that California Family Code § 3044 is

                                  18   (3) unconstitutional as applied to plaintiff and (4) unconstitutionally overbroad. Dkt. No. 47.

                                  19           The first and second claims challenging 18 U.S.C. § 922(g)(8) are dismissed for lack of a

                                  20   justiciable case or controversy, which Article III of the United States Constitution demands as a

                                  21   predicate to federal court jurisdiction. Plaintiff alleges that 18 U.S.C. § 922(g)(8)

                                  22   unconstitutionally bars him from possessing a firearm on the basis of the domestic violence

                                  23   protective order that was issued against him and in favor of his ex-wife by the Contra Costa

                                  24   Superior Court. But as plaintiff has acknowledged, he was subsequently convicted in May 2016

                                  25   for a violation of California Penal Code § 417(a)(1), for exhibiting a deadly weapon. Dkt.

                                  26   Nos. 46, 55.1 The conviction now appears to be final, as indicated by the federal defendant’s

                                  27

                                  28
                                       1
                                        The Court grants the California Attorney General’s unopposed request for judicial notice,
                                       Dkt. No. 52, which includes documents going to plaintiff’s Penal Code § 417(a)(1) conviction.
                                   1   submission, Dkt. No. 63, without objection by plaintiff. This conviction separately and

                                   2   independently “prohibits plaintiff from possessing firearms in California” under California Penal

                                   3   Code § 29805. Dkt. No. 55 at 9. As the federal defendant correctly states, this means that

                                   4   plaintiff is barred from possessing a firearm regardless of the constitutionality vel non of 18

                                   5   U.S.C. § 922(g)(8), whether considered as applied or otherwise. Dkt. No. 53 at 6.

                                   6           Consequently, the challenges to 18 U.S.C. § 922(g)(8) do not raise an actual case or

                                   7   controversy for the Court to resolve at this time. See Steel Co. v. Citizens for a Better

                                   8   Environment, 523 U.S. 83, 107 (1998) (“Relief that does not remedy the injury suffered cannot

                                   9   bootstrap a plaintiff into federal court; that is the very essence of the redressability requirement.”);

                                  10   Gonzales v. Gorsuch, 688 F.2d 1263, 1267 (9th Cir. 1982) (“The focus . . . is always upon the

                                  11   ability of the court to redress the injury suffered by the plaintiff; . . . if the court is unable to grant

                                  12   the relief that relates to the harm, the plaintiff lacks standing.”) (citations omitted).
Northern District of California
 United States District Court




                                  13           Plaintiff suggests that his claims nevertheless should proceed because he might move to

                                  14   another state where he could escape the ban under California law and maintain the Section

                                  15   922(g)(8) challenges. That speculative possibility does not create Article III jurisdiction here. See

                                  16   Lujan v. Defenders of Wildlife, 504 U.S. 555, 564 (1992) (“‘[S]ome day’ intentions -- without any

                                  17   description of concrete plans, or indeed even any specification of when the some day will be -- do

                                  18   not support a finding of the ‘actual or imminent’ injury that our cases require.”) (emphasis in

                                  19   original). In addition, he does not say when he will move or to which state, and he also insists that

                                  20   he “greatly desires the[] custody and companionship” of his children, who appear to reside in

                                  21   California. Dkt. No. 47 ¶ 23; Dkt. No. 52-1.

                                  22           The third and fourth claims against the California Attorney General and the Alameda

                                  23   County Sheriff challenging the constitutionality of California Family Code § 3044 are also

                                  24   dismissed. As Section 3044 provides, “Upon a finding by the court that a party seeking custody of

                                  25   a child has perpetrated domestic violence within the previous five years against the other party

                                  26   seeking custody of the child, . . . , there is a rebuttable presumption that an award of sole or joint

                                  27   physical or legal custody of a child to a person who has perpetrated domestic violence is

                                  28   detrimental to the best interests of the child.” This presumption may be “rebutted by a
                                                                                            2
                                   1   preponderance of the evidence.” Cal. Family Code § 3044(a). Plaintiff says that this section and

                                   2   the presumption it establishes, unlawfully infringes his “fundamental right to the care, custody,

                                   3   and control of his children as recognized by the Due Process Clause of the Fourteenth Amendment

                                   4   to the Constitution of the United States.” Dkt. No. 47 ¶ 31.

                                   5          Plaintiff’s only allegation of injury is that he “has been deprived of the ability to live and

                                   6   spend time with [his children] since joint custody of them was taken away by the family court.

                                   7   The custody award was based on the court’s finding that plaintiff did not rebut the presumption

                                   8   provided by Family Code section 3044. But for the presumption created by Family Code section

                                   9   3044, plaintiff can demonstrate he is a caring and fit parent who should be permitted joint custody

                                  10   of his children.” Dkt. No. 47 ¶ 23. This lays bare the fact that plaintiff’s Family Code claims

                                  11   present a child custody dispute, which is outside the jurisdiction of the federal courts. See Coats v.

                                  12   Woods, 819 F.2d 236, 237 (9th Cir. 1987) (“This case, while raising constitutional issues, is at its
Northern District of California
 United States District Court




                                  13   core a child custody dispute. . . . If the constitutional claims in the case have independent merit,

                                  14   the state courts are competent to hear them.”).

                                  15          While that is enough to warrant dismissal, plaintiff also failed to adequately allege and

                                  16   establish the redressability element of Article III standing for these claims as well, given that all

                                  17   that the challenged Family Code section does is establish a mere presumption, which plaintiff

                                  18   could have rebutted (but did not). The Court need not take as true plaintiff’s conclusory allegation

                                  19   that but for this presumption, he “can demonstrate he is a caring and fit parent who should be

                                  20   permitted joint custody of his children,” Dkt. No. 47 ¶ 23, especially when that allegation is flatly

                                  21   contradicted by the judicially noticed state court records. See, e.g., Dkt. Nos. 52-1, 52-2. Plaintiff

                                  22   has further failed to state a claim against the California Attorney General and the Alameda County

                                  23   Sheriff for this allegedly unconstitutional California Family Code presumption, which a is

                                  24   deficiency the Court noted previously. Dkt. No. 38.

                                  25          Defendants’ motions are granted, and the first amended complaint is dismissed. The Court

                                  26   declines to give plaintiff yet another opportunity to amend his complaint because he has failed to

                                  27   fix deficiencies the Court identified previously and it does not appear likely he can do so. See

                                  28   Moore v. Kayport Package Express, Inc., 885 F.2d 531, 538 (9th Cir. 1989); Chodos v. West
                                                                                          3
                                   1   Publishing Co., 292 F.3d 992, 1003 (9th Cir. 2002). The complaint is dismissed without

                                   2   prejudice, see In re Hall, Bayoutree Assocs., Ltd., 939 F.2d 802, 804 (9th Cir. 1991), and the Clerk

                                   3   will close the case.

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 11, 2019

                                   6

                                   7
                                                                                                   JAMES DONATO
                                   8                                                               United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
